UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Semiannual Report to Shareholders DWS GNMA Fund Contents 4 Performance Summary 7 Portfolio Summary 8 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 35 Information About Your Fund's Expenses 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. In the current market environment, mortgage-backed securities are experiencing increased volatility. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 1.94% 6.49% 5.86% 6.04% 5.02% Class C 1.56% 5.68% 5.06% 5.26% 4.24% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -0.86% 3.56% 4.88% 5.45% 4.73% Class C (max 1.00% CDSC) 0.56% 5.68% 5.06% 5.26% 4.24% No Sales Charges Life of Institutional Class* Class S 2.00% 6.73% 6.08% 6.28% 5.27% N/A Institutional Class 2.04% 6.81% 6.14% N/A N/A 6.61% Barclays GNMA Index+ 1.66% 7.66% 6.04% 6.74% 5.76% 6.44% ‡ Total returns shown for periods less than one year are not annualized. * Institutional Class shares commenced operations on February 2, 2009. Index returns began on January 31, 2009. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.78%, 1.54%, 0.54% and 0.47% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A and C shares for periods prior to their inception on February 2, 2009 are derived from the historical performance of Class S shares of DWS GNMA Fund during such periods have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 3/31/12 $ 9/30/11 $ Distribution Information: Six Months as of 3/31/12: Income Dividends $ March Income Dividend $ SEC 30-day Yield++ % Current Annualized Distribution Rate++ % ++ The SEC yield is net investment income per share earned over the month ended March 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on March 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Intermediate Government Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 50 3-Year 90 of 28 Class C 1-Year of 77 3-Year of 45 Class S 1-Year of 43 3-Year 73 of 23 5-Year 53 of 18 10-Year 64 of 26 Class Institutional 1-Year of 38 3-Year 68 of 21 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included rankings might have been less favorable. Portfolio Summary (Unaudited) Investment Portfolio as of March 31, 2012 (Unaudited) Principal Amount ($) Value ($) Government National Mortgage Association 82.7% Government National Mortgage Association: 4.0%, with various maturities from 8/1/2040 until 2/15/2041 (a) 4.2%, with various maturities from 6/15/2040 until 7/15/2040 4.49%, with various maturities from 6/15/2041 until 7/15/2041 4.5%, with various maturities from 6/15/2035 until 2/20/2042 (a) (b) 4.55%, 1/15/2041 4.625%, with various maturities from 4/15/2041 until 5/15/2041 5.0%, with various maturities from 11/15/2032 until 2/20/2042 (a) (b) 5.5%, with various maturities from 12/15/2025 until 5/20/2041 (a) (b) 6.0%, with various maturities from 8/20/2023 until 5/15/2040 (a) (b) 6.5%, with various maturities from 11/20/2032 until 9/20/2039 (b) 7.0%, with various maturities from 1/15/2036 until 6/20/2039 (b) 7.5%, with various maturities from 6/20/2022 until 8/20/2032 Total Government National Mortgage Association (Cost $1,785,912,748) Collateralized Mortgage Obligations 12.3% Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "OH", Series 3382, Principal Only, Zero Coupon, 11/15/2037 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "UF", Series 3807, 1.444%*, 2/15/2041 "IY", Series 3955, Interest Only, 3.0%, 3/15/2021 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "DI", Series 3980, Interest Only, 3.0%, 1/15/2026 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "HI", Series 3979, Interest Only, 3.0%, 12/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "PI", Series 4017, Interest Only, 3.0%, 3/15/2027 "AI", Series 3900, Interest Only, 3.5%, 7/15/2013 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "EI", Series 3749, Interest Only, 3.5%, 3/15/2025 "CZ", Series 3857, 4.0%, 5/15/2041 "PT", Series 3586, 4.148%*, 2/15/2038 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "ZW", Series 3763, 4.5%, 11/15/2040 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "CZ", Series 3658, 5.0%, 4/15/2040 "SC", Series 3326, Interest Only, 5.798%**, 6/15/2037 "PE", Series 2489, 6.0%, 8/15/2032 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "TZ", Series 2778, 6.0%, 2/15/2034 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "WS", Series 2877, Interest Only, 6.358%**, 10/15/2034 "SG", Series 3033, Interest Only, 6.408%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.758%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.858%**, 10/15/2022 Federal National Mortgage Association: "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "BI", Series 2010-10, Interest Only, 5.0%, 9/25/2035 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "HS", Series 2009-87, Interest Only, 5.908%**, 11/25/2039 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "ZQ", Series G93-39, 6.5%, 12/25/2023 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "TS", Series 2003-67, Interest Only, 6.858%**, 8/25/2017 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "SY", Series 2008-83, Interest Only, 0.31%**, 8/20/2034 "HS", Series 2009-121, Interest Only, 1.0%**, 2/20/2037 "IE", Series 2011-128, Interest Only, 3.5%, 9/20/2026 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "AI", Series 2009-22, Interest Only, 4.5%, 10/16/2032 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "TI", Series 2010-115, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "PI", Series 2010-94, Interest Only, 4.5%, 12/20/2037 "CI", Series 2010-87, Interest Only, 4.5%, 11/20/2038 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "ZA", Series 2010-3, 4.5%, 1/20/2040 "AI", Series 2012-15, Interest Only, 4.5%, 9/20/2040 "VB", Series 2010-26, 5.0%, 1/20/2024 "UI", Series 2010-45, Interest Only, 5.0%, 5/20/2033 "Z", Series 2004-61, 5.0%, 8/16/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "Z", Series 2005-25, 5.0%, 3/16/2035 "GZ", Series 2005-44, 5.0%, 7/20/2035 "Z", Series 2008-5, 5.0%, 1/20/2038 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "ZN", Series 2009-64, 5.0%, 7/20/2039 "PJ", Series 2009-73, 5.0%, 8/16/2039 "UZ", Series 2010-37, 5.0%, 3/20/2040 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "Z", Series 2006-12, 5.5%, 3/20/2036 "HZ", Series 2009-43, 5.5%, 6/20/2039 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "DZ", Series 2009-106, 5.5%, 11/20/2039 "IJ", Series 2007-53, Interest Only, 5.75%, 6/20/2035 "BS", Series 2011-93, Interest Only, 5.858%**, 7/16/2041 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.058%**, 2/16/2040 "ST", Series 2009-31, Interest Only, 6.108%**, 3/20/2039 "SM", Series 2009-100, Interest Only, 6.208%**, 5/16/2039 "SA", Series 2006-49, Interest Only, 6.218%**, 2/20/2036 "SI", Series 2008-27, Interest Only, 6.228%**, 3/20/2038 "QA", Series 2007-57, Interest Only, 6.258%**, 10/20/2037 "SL", Series 2009-100, Interest Only, 6.258%**, 5/16/2039 "SG", Series 2007-40, Interest Only, 6.438%**, 7/20/2037 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SA", Series 2006-69, Interest Only, 6.558%**, 12/20/2036 "PS", Series 2004-34, Interest Only, 6.908%**, 4/16/2034 "SA", Series 1999-44, Interest Only, 8.308%**, 12/16/2029 Total Collateralized Mortgage Obligations (Cost $254,686,547) U.S. Government Agency Sponsored Pass-Throughs 5.8% Federal National Mortgage Association: 4.0%, 5/1/2040 (a) 4.5%, 5/1/2039 (a) 4.5%, 5/1/2041 Total U.S. Government Agency Sponsored Pass-Throughs (Cost $129,341,871) Government & Agency Obligations 2.5% U.S. Treasury Obligations U.S. Treasury Bill, 0.13%***, 9/6/2012 (c) U.S. Treasury Notes: 0.75%, 6/15/2014 (d) (e) 2.125%, 8/15/2021 (b) Total Government & Agency Obligations (Cost $56,839,815) Contracts Value ($) Call Options Purchased 0.2% 10 Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $132.0 10 Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $135.0 Fixed Rate — 4.32% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Fixed Rate — 4.19% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Total Call Options Purchased (Cost $4,549,440) Put Options Purchased 0.1% Fixed Rate — 2.32% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Fixed Rate — 2.19% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Total Put Options Purchased (Cost $3,242,688) Shares Value ($) Securities Lending Collateral 21.1% Daily Assets Fund Institutional, 0.27% (f) (g) (Cost $473,632,816) Cash Equivalents 1.7% Central Cash Management Fund, 0.11% (f) (Cost $37,416,161) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,745,622,086)+ Other Assets and Liabilities, Net (b) ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2012. ** These securities are shown at their current rate as of March 31, 2012. *** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $2,745,808,861. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $94,758,960. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $104,380,354 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,621,394. (a) When-issued or delayed delivery security included. (b) All or a portion of these securities were on loan amounting to $450,881,986. In addition, included in other assets and liabilities, net is a pending sale, amounting to $33,441, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2012 amounted to $450,915,427, which is 20.1% of net assets. (c) At March 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At March 31, 2012, this security has been pledged, in whole or in part, as collateral for open swap contracts. (e) At March 31, 2012, this security has been pledged, in whole or in part, as collateral for open option contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At March 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year U.S. Treasury Note USD 6/20/2012 ) Ultra Long U.S. Treasury Bond USD 6/20/2012 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar At March 31, 2012, open written option contracts were as follows: Options on Mortgage-Backed Securities — TBAs Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Call Options 30-Year GNSF 6/13/2012 ) 30-Year GNSF 6/13/2012 ) 30-Year GNSF 6/13/2012 ) Total Call Options ) Put Options 30-Year GNSF 6/13/2012 ) 30-Year GNSF 6/13/2012 ) 30-Year GNSF 6/13/2012 ) Total Put Options ) Total Written Options ) (h) Unrealized appreciation on written options on mortgage-backed securities — TBAs at March 31, 2012 was $117,302. Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (i) Call Options 10-Year U.S. Treasury Note Future 5/25/2012 ) (i) Unrealized depreciation on written options on exchange-traded futures contracts at March 31, 2012 was $2,091. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (j) Call Options Fixed — 3.19% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Fixed — 3.32% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Total Call Options ) Put Options Fixed — 3.19% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Fixed — 3.32% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Total Put Options ) Total Written Options ) (j) Unrealized appreciation on written options on interest rate swap contracts at March 31, 2012 was $477,102. At March 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 12/24/2012 12/24/2022 1 Fixed — 2.39% Floating — LIBOR — 12/24/2012 12/24/2022 2 Fixed — 2.36% Floating — LIBOR — Total unrealized appreciation At March 31, 2012, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/9/2010 6/1/2012 3 % Citi Global Interest Rate Strategy Index ) — ) Counterparties: 1 BNP Paribas 2 UBS AG 3 Citigroup, Inc. GNSF: Government National Single Family LIBOR: London Interbank Offered Rate TBA: To Be Announced For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts, total return swap contracts and written option contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income (k) Government National Mortgage Association $
